Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28, 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 22 and 27, it is unclear what is being claimed by “a temporary support when used to supporting uprights during construction of a tower of a racking bay”.  It will be interpreted by the Examiner as best as possible for the sake of examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-28, 30-36 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamson (3,988,872).

Regarding claim 22, Adamson discloses a temporary support (Fig.1) when used to supporting uprights (Fig.1) during construction of a tower of a racking bay (Fig.7), said temporary support including a link arm (25), the link arm in use arranged to enable temporary connection between a first upright and a second upright of the racking bay (Fig.1), and wherein in use the link arm is located in an open area that is outside of the tower of the racking bay (Fig.1).  

Regarding claim 23, Adamson further discloses wherein the link arm is movable in use between a first position and a second position whilst remaining in the open area (removable = movable).  

Regarding claim 24, Adamson further discloses wherein the link arm is moveable in use between a first position and a second position (removable = movable), and in the first position the link arm is connected between the first upright and the second upright of the racking bay, and in the second position the link arm is connected between the second upright and a third upright of the racking bay (Fig.7).  
	
Regarding claim 25, Adamson further discloses including a first outrigger arm and a second outrigger arm (21), said first and second outrigger arms arranged so that when the link arm is in the first position said first outrigger arm is arranged for connection to the first upright and the second outrigger arm is arranged for connection to the second upright, and when the link arm is in the second position said first outrigger arm is arranged for connection to a third 

Regarding claim 26, Adamson further discloses temporary support according to claim 25 wherein the connection between the first outrigger arm and the link arm is releasable (removable = movable = releasable) and the connection between the link arm and the second outrigger arm is arranged to enable the link arm to be moved thereabout so as to enable the link arm to be moved from the first position to the second position whilst remaining in the open area outside the tower of the racking bay (Fig.7).  

Regarding claim 27, Adamson discloses a temporary support (Fig.1) when used to supporting uprights during construction of a tower of a racking bay (Fig.7), said temporary support including first and second outriggers arms and a link arm (25), the link arm in use arranged to extend between the first and second outrigger arms (21), said first outrigger arm arranged in use for connection to a first upright and the second outrigger arm arranged in use for connection to a second upright (Figs.1,7), and wherein the first outrigger arm and second outrigger arm in use extend away from their respective uprights towards an open area that is outside of the tower of the racking bay (Fig.1).  

Regarding claim 28, Adamson further discloses wherein the connection between the first outrigger arm and first upright is releasable (removable = movable = releasable), and the connection between the link arm and the second outrigger arm is such as to enable the link arm to be moved to a second position when the connection between the first outrigger arm and the first upright is released, and in the second position the first outrigger arm is arranged for connection to a third upright whilst the connection between the second outrigger arm and the second upright is retained (Fig.7).  

Regarding claim 30, Adamson further discloses a racking bay including a plurality of towers constructed from uprights and shelf frames, the uprights having been supported during construction of a tower by a temporary support in accordance with claim 22 (Fig.7).  

Regarding claim 31, Adamson discloses a method of constructing a tower of a racking bay, the method including using a temporary support (Fig.1) to support uprights during construction of the tower (Fig.1), the temporary support including a link arm (25), arranging the link arm to enable temporary connection between a first upright and a second upright of the racking bay, the link arm being located in an open area that is outside of the tower of the racking bay (Figs.1,7).  

Regarding claim 32, Adamson further discloses moving the link arm between a first position and a second position with the link arm remaining in the open area (removable = movable) (Fig.7).  

Regarding claim 33, Adamson further discloses moving the link arm between a first position and a second position, in the first position connecting the link arm between the first upright and the second upright, and in the second position connecting the link arm between the second upright and a third upright of the racking bay (Fig.7).  .  

Regarding claim 34, Adamson further discloses including use of a first outrigger arm and a second outrigger arm (21), the first and second outrigger arms arranged so that when the link arm is in the first position the first outrigger arm is arranged for connection to the first upright and the second outrigger arm is arranged for connection to the second upright (Fig.1), and when the link arm is in the second position the first outrigger arm is arranged for connection to a 

Regarding claim 35, Adamson further discloses wherein the connection between the first outrigger arm and the link arm is releasable and the connection between the link arm and the second outrigger arm is arranged to enable the link arm to be moved thereabout so as to enable the link arm to be moved from the first position to the second position whilst remaining in the open area outside the tower of the racking bay (removable = movable) (Fig.7).   

Regarding claim 36, Adamson further discloses a racking bay having a plurality of towers constructed from uprights and shelf frames, the uprights having been supported during construction of a tower by a temporary support in accordance with the method of claim 31 (Fig.7).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  MacDonald, Humm, Espinosa, Huang, Hagler, Phillips, Connolly, Sharp and Pardella further disclose elements of temporary supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652